Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on October 28, 2019.  Claims 1-5 are pending.

Specification
The disclosure is objected to because of the following informalities:
At Page 1, Line 13, “their travels with public” appears to be “their travels with the public”.
At Page 2, Line 16, “at least one of the mascots is liked to each main area” appears to be “at least one of the mascots is linked to each main area”.
At Page 6, Line 23, the use of the term iBeacon, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort 
At Page 10, Line 1, “The positioning member 3112a cab be” appears to be “The positioning member 3112a can be”.
At Page 10, Line 2, the use of the term iBeacon, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
At Page 10, Line 8, “convenient store” appears to be “convenience store”.
At Page 11, Line 13, “a cameral module” appears to be “a camera module”, as in the claims.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 recites the limitation “a user” twice.  It is unclear, and therefore indefinite, if these are the same “user”.  This appears to be “said user” in the second limitation.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “said current location of said positioning data”.  There is insufficient antecedent basis for this limitation in the claim.  This appears to be intended as “said current location of said mobile device”.   
Claims 2-5 are rejected for incorporating the errors of the base claim by dependency.
Claim 5 recites the limitation “said user”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 5 is dependent on claim 4 and claim 1, which introduced “a user” twice.  It is unclear, and therefore indefinite, which “user” is being referenced.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “positioning unit”, “operation module”, “mascot collecting unit”, “photograph collecting unit” and “camera module” in claim 1, “drawing module” in claim 2, “positioning member” in claim 3, and “processing unit” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rathod, U.S. Patent Application Publication 2018/0350144 A1.
As to claim 1, Rathod discloses a system having travel guidance and reality games comprising: 
a server including a map database and a mascot database, said map database having at least one map on which a plurality of main areas are defined and shown according to respective main positions, said mascot database having a plurality of mascots formed therein, at least one of said plurality of mascots being linked to each of said plurality of main areas (0024, Figure 1, server 110, 0049, virtual characters, 0077); 

an operation module installed in said mobile device, said operation module being operated in conjunction with said positioning unit, said operation module including a mascot collecting unit linked to said mascot database, a photograph collecting unit linked to said map database, and a camera module respectively connected to said mascot collecting unit and said photograph collecting unit, said mascot collecting unit having a plurality of mascot stamps corresponding to said plurality of mascots, said plurality of mascot stamps being initially preset in a locked state, said photograph collecting unit having a plurality of area stamps corresponding to said plurality of main areas, said plurality of area stamps being initially preset in a locked state (Figure 2, optical sensor 240, take media 272, 0024-0026, geofence boundary, virtual object collection);  
wherein when said current location of said positioning data is consistent with one of said main positions corresponding to one of said plurality of main areas, at least one of said plurality of mascots within said one main area being incorporated into said mascot collecting unit, the incorporation of said at least one mascot into said mascot collecting unit unlocking at least one of said plurality of mascot stamps corresponding to said at 
As to claim 2, Rathod discloses the system according to claim 1, and further discloses wherein said operation module includes a drawing module linked to said map database and adapted to select said one main area from said map database at random (0191).
As to claim 3, Rathod discloses the system according to claim 1, and further discloses wherein said map database defines a plurality of subsidiary areas linked to each of said plurality of main areas, each of said plurality of subsidiary areas having a positioning member whereby said positioning unit recognizes respective subsidiary positions of said plurality of subsidiary areas for further navigation (geofence information 0023, 0060-0063).
As to claim 4, Rathod discloses the system according to claim 1, and further discloses further comprising a payment system, said payment system including an electronic wallet installed in said operation module (0107, 0126, 0136, 0195).
As to claim 5, Rathod discloses the system according to claim 4, and further discloses wherein said operation module includes a processing unit adapted to calculate steps made by said user, to convert the calculation into virtual coin, and then .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/Primary Examiner, Art Unit 3666